EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. §1 PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of World Racing Group, Inc. and subsidiaries (the “Company”) for the fiscal quarter endedJune 30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned Principal Executive Officer and Principal Accounting and Financial Officer of the Company hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects the financial condition and results of operations of the Company. Date: August 13, 2008 By: /s/Brian M. Carter Brian M. Carter Chief Executive Officer and Chief Financial Officer
